DISMISS; Opinion Filed April 18, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00463-CR
                                     No. 05-13-00467-CR

                             ALBERT HAGGERTY, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-00611-P, F08-72422-P

                              MEMORANDUM OPINION
                           Before Justices Francis, Lang, and Evans
                                  Opinion by Justice Evans
       Albert Haggerty pleaded guilty to indecency with a child and sexual assault of a child.

Pursuant to plea agreements, the trial court assessed punishment at five years’ imprisonment in

each case. Appellant waived his right to appeal in conjunction with the plea agreements. See

Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that

appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005).

       We dismiss the appeals for want of jurisdiction.

                                                  /David W. Evans/
                                                  DAVID W. EVANS
                                                  JUSTICE

Do Not Publish
Tex. R. App. P. 47
130463F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALBERT HAGGERTY, Appellant                             On Appeal from the 203rd Judicial District
                                                       Court, Dallas County, Texas
No. 05-13-00463-CR         V.                          Trial Court Cause No. F12-00611-P.
                                                       Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                           Francis and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 18th day of April, 2013.




                                                       /David W. Evans/
                                                       DAVID W. EVANS
                                                       JUSTICE




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALBERT HAGGERTY, Appellant                             On Appeal from the 203rd Judicial District
                                                       Court, Dallas County, Texas
No. 05-13-00467-CR         V.                          Trial Court Cause No. F08-72422-P.
                                                       Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                           Justices Francis and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 18th day of April, 2013.




                                                       /David W. Evans/
                                                       DAVID W. EVANS
                                                       JUSTICE




130463.op.docx                                   –3–